PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/572,180
Filing Date: 7 Nov 2017
Appellant(s): Boroczky et al.



__________________
William S. Francos (R# 38,456)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/23/20.

Status of Claims
Claims 1-4, 6-8, 11-17 and 20 are pending.
Claims 5, 9, 10, 18, 19 and 21 are cancelled.
Claims 1-4, 6-8, 11-17 and 20 are rejected.

Additional Note:
Claim 7 is objected to for minor informalities and claims 1, 3, 4, 11, and 12 are interpreted under 35 U.S.C. 112 (f). The advisory action, sent 06/05/20, notes the potential amendments would render the objection moot and the claim interpretation would be updated. These objections and claim interpretations will be considered at a later time from this Examiner’s Answer to Appeal Brief as Appellant notes, see page 2 in Status of Amendments, “the amendments are not substantive in nature”. 

The claim set submitted 05/26/2020 with the “Amendment After Final” was not entered. The appendix, “Claims on Appeal”, reflects the non-entered claims. It is to be noted, the amendment to the claims are not directed to the independent claims in question and the amendment to the claims are not substantive in nature while they provide a better presentation of the claims. It is for at least these reasons the Examiner’s Answer to Appeal Brief is being filed without a notification of improper appeal brief. Since the claim set was not entered, these amendments will have to be incorporated at a later date.
< Remainder of Page Left Intentionally Blank >


Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/24/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
< Remainder of Page Left Intentionally Blank >
Maintained Rejections
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 8, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al].

Claims 2-4, 7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al] as applied to claim 1 above, and further in view of D2 [US 2012/0136255 Al].

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al] as applied to claim 1 above, and further in view of D3 [US 2008/0170770 Al].

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al] as applied to claim 1 above, in view of D2 [US 2012/0136255 Al] and further in view of D4 [2014/0375671 A].
< Remainder of Page Left Intentionally Blank >
Response to Argument
Appellant argues claims 1, 8, 13, 14, and 20 should not be rejected under 35 U.S.C. 103 because the prior art of record, see D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al], does not teach the claimed invention and the reasons for combination are flawed. 

Claim 1: A system comprising: 
an ultrasound imaging system configured to acquire ultrasound imaging data; 
an electronic data processing device programmed to generate a cancer grade map by: 
generating a feature vector representing a map pixel; inputting the feature vector into a cancer grading classifier for generating a cancer grade for the map pixel; 
extracting sets of local features from the ultrasound imaging data that represent map pixels of the cancer grade map; and 
classifying the sets of local features using a cancer grading classifier to generate cancer grades for the map pixels of the cancer grade map; and a display component configured to display the cancer grade map.

Specifically, appellant’s arguments are directed towards independent claims 1 and 14 and more specifically directed to the limitations reciting “generating a feature vector representing a map pixel; inputting the feature vector into a cancer grading classifier for generating a cancer grade for the map pixel”.

“…the captioned portion of discloses feature vectors, there is no disclosure of a feature vector’s representing a map pixel; or inputting the feature vector into a cancer grading classifier for generating a cancer grade for the map pixel.” Further appellant argues (see page 8, paragraph 1), “…the basis for combining the references in the rejection for obviousness is also flawed.”

With regards to Appellant’s argument “…there is no disclosure of a feature vector’s representing a map pixel”, the Examiner respectfully disagrees. It is recognized, in view of the specification and claims as presented, appellant does not provided an explicit definition in the specification or the recited claim with regards to what specific information the acquired “feature vector” entails differentiating it from the “feature vector” of the prior art. Further, the appellant does not provided an explicit definition in the specification or the recited claim with regards to what specific information the “map pixel” entails differentiating it from the “map pixel” of the prior art. The closest definition provided by the appellant’s originally filed specification of “a feature vector” is “for each map pixel a feature extractor generates a feature vector”, which can be found in paragraph [0025]. The closest definition provided by the appellant’s originally filed specification of “a map pixel”, see appellant’s specification paragraph [0020] and [0030], provides the non-limiting examples of what a map pixel could/may be and recites the pixel is in fact broadly representing “a picture element”. Further, it describes the map pixel features should be local features, with each set of local features associated with an n x n group of image pixels forming a map pixel. Upon further review on Brilliant.Org-The Brilliant Math & Science Wiki (https://brilliant.org/wiki/feature-vector), a feature vector is a representation or characteristic of an object. A feature vector can range from the description of an object in the red, blue, green 

The Final Rejection, dated 03/24/2020, provided the additional prior art reference document, D5 in combination with the previously indicated prior art base reference document, D1, to cite the teachings of appellants claimed subject matter. [D5, Figure 1, Figure 2, and [0027]] D5 teaches the pathology image data is received (Fig. 1, #100) and that image data is put through a quantization (Fig. 1, #102), which includes the generation of a set of data from the original set of data, while further including the generation of a quantization map. The quantization map provides the partitions of particular spaces and gives the value of the particular spaces corresponding to the pixel in the pathology image. Thus, it is clear in the prior art of record, there is a representation of data in the format of a map (the group of nxn image pixels forming a map pixel) with respect to the pixel information (with respect to the map pixel), as claimed. Further, D5 teaches the feature extraction from the data of interest in which a feature vector is generated (Fig. 1, #106). Feature vectors are computed at different scales and there is a final feature vector computed by the concatenation of feature vectors computed at different resolutions and scales. Thus, it is clear in the prior art of record, there is a generation of a feature vector and the feature vector that is generated represents the map pixel. It is to be noted, the claimed limitations recites “generating a feature vector representing a map pixel”. The feature vector in this limitation is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Second, with regards to Appellant’s argument, “there is no disclosure of…inputting the feature vector into a cancer grading classifier for generating a cancer grade for the map pixel.” Examiner respectfully disagrees. Initially, it is noted with respect to the Examiner’s response above, the limitations in question are described respectively as lacking the features upon which appellant wishes to differentiate the claimed limitations from the prior art. As noted above, there is no limiting definition provided with respect to each of the feature vector and the map pixel and the prior art clearly teaches each of the limitations based on the broadest reasonable interpretation of the claims. Next, the Final Rejection, dated 03/24/2020, provided the additional prior art reference document, D5 in combination with the previously indicated prior art base reference document, D1, to cite the teachings of appellants claimed invention. As reference, Examiner provides the Final Rejection, see page 9, disclosing:
[D1, Figure 1 and [0025 and 0054]]D1 teaches the generation of parametric maps and the determination of the indication whether a tissue is normal or cancerous. The parametric maps have qualitative ultrasound parameters including the pixel values representing the echo data.
classifying the sets of local features using a cancer grading classifier to generate cancer grades for the map pixels of the cancer grade map; and [D1, Figure 1 and [0025 and 0054]] D1 teaches the cancerous tissue is further analyzed to perform the grading of the tumor by characterizing the tumor into histopathological grades…”
It is clear in the prior art of record, there is a generation of local features from the acquired image data representing map pixels and classification of the tissue by grade into histopathological grades. [D5, Figure 1, Figure 2, and [0027]] As noted above, D5 teaches the pathology image data is received (Fig. 1, #100) and that image data is put through a quantization (Fig. 1, #102), which includes the generation of a set of data from the original set of data, while further including the generation of a quantization map. Further, D5 teaches the feature extraction from the data of interest in which a feature vector is generated (Fig. 1, #106). The Final Rejection, see page 10, discloses it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein an ultrasound system is used to receive electronic data and extract features to classify the cancer and display to a user, with the teachings of D5, wherein the acquired data by D1 would also be analyzed to generate a feature vector from the map pixels and assign a classifier to generate a grade for that map pixel. Thus, it is determined the combination of the prior art documents does In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).

Lastly, with regards to Appellant’s argument “…the basis for combining the references in the rejection for obviousness is also flawed.” Examiner respectfully disagrees. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein an ultrasound system is used to receive electronic data and extract features to classify the cancer and display to a user, with the teachings of D5, wherein the acquired data by D1 would also be analyzed to generate a feature vector from the map pixels and assign a classifier to generate a grade for that map pixel. The combination of prior art document D5 would provide the additional analysis of the input data of D1 to retrieve a feature vector without significant change to the system. By including the generation of a feature vector and inputting that feature vector into the system of D1 for classification, the desired output of a cancer grade classification can be sought. Thus, the combination is providing the additional processing step in the processing the data of D1. Further, D1 teaches the systems and methods of image analysis with respect to the classification of tissues using ultrasound techniques and D5 teaches the image analysis with respect to digital pathology imaging and their processing. Each of the prior art documents includes the processing and analysis of the image data to retrieve specific output information, in this case the cancer grading classifier providing a cancer grade map. Claim 14 is directed to an imaging method, and includes features similar to those of claim 1, which are discussed presently.
< Remainder of Page Left Intentionally Blank >
Appellant argues claims 2-4, 7, and 15-20 should not be rejected under 35 U.S.C. 103 because the prior art of record, see D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al], further in view of D2 [US 2012/0136255 Al], does not teach the claimed invention. Appellant argues these rejections are leveled against dependent claims, and while not conceding the propriety of these rejections, the claims are patentable for at least the same reasons as their respective independent claims. Examiner respectfully disagrees. See above response to Appellant’s arguments with regards to claims 1, 8, 13, 14, and 20. 
< Remainder of Page Left Intentionally Blank >


Appellant argues claims 11 and 12 should not be rejected under 35 U.S.C. 103 because the prior art of record, see D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al], in view of D3 [US 2008/0170770 Al], does not teach the claimed invention. Appellant argues these rejections are leveled against dependent claims, and while not conceding the propriety of these rejections, the claims are patentable for at least the same reasons as their respective independent claims. Examiner respectfully disagrees. See above response to Appellant’s arguments with regards to claims 1, 8, 13, 14, and 20.
< Remainder of Page Left Intentionally Blank >


Appellant argues claims 6 should not be rejected under 35 U.S.C. 103 because the prior art of record, see D1 [US 2016/0120502 Al] in view of D5 [US 2014/0270432 Al], in view of D2 [US 2012/0136255 Al], in view of D4 [2014/0375671 A], does not teach the claimed invention. Appellant argues these rejections are leveled against dependent claims, and while not conceding the propriety of these rejections, the claims are patentable for at least the same reasons as their respective independent claims. Examiner respectfully disagrees. See above response to Appellant’s arguments with regards to claims 1, 8, 13, 14, and 20.

For the above reasons described in section 4 of the “Examiner’s Answer to Appeal Brief”, it is believed that the rejections should be sustained.
< Remainder of Page Left Intentionally Blank >

/AMANDEEP SAINI/Primary Examiner, Art Unit 2661      
                                                                                                                                                                                                  Conferees:

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661  
                                                                                                                                                                                                      /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.arlbrewsig